FILED
                             NOT FOR PUBLICATION                              MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRED C. CARR, JR.,                                No. 10-15092

               Plaintiff - Appellant,             D.C. No. 4:09-cv-04675-PJH

  v.
                                                  MEMORANDUM *
ALLIED WASTE SYSTEMS OF
ALAMEDA COUNTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH , Circuit Judges.

       Fred C. Carr, Jr., appeals pro se from the district court’s judgment

dismissing his state law action challenging the suspension of his employment. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN,

393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The district court properly concluded that section 301 of the Labor

Management Relations Act, 29 U.S.C. § 185, preempts Carr’s state law claims

because they are “inextricably intertwined with consideration of the terms of the

labor contract.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 213 (1985). Carr’s

contentions concerning California Labor Code section 2856 are unpersuasive.

      The district court did not violate Carr’s due process rights by striking his

unauthorized surreply where Carr filed an opposition and was provided a hearing

prior to dismissal. See SEC v. McCarthy, 322 F.3d 650, 659 (9th Cir. 2003) (due

process requires notice and an opportunity to be heard); see also N.D. Cal. Civ. R.

7-3(d) (“Once a reply is filed, no additional memoranda, papers or letters may be

filed without prior Court approval . . . .”); Delange v. Dutra Constr. Co., 183 F.3d

916, 919 n.2 (9th Cir. 1999) (per curiam) (“District courts have broad discretion in

interpreting and applying their local rules.”) (internal citation and quotation marks

omitted).

      Carr’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-15092